Title: To James Madison from John Henry Purviance, 19 October 1804
From: Purviance, John Henry
To: Madison, James


No. 31.
Sir
London October 19. 1804.
I had the honor to address you a short letter on the 10th. instant, merely to acquaint you with Mr. Monroe’s departure from this on the 8th. and of the favorable prospect of his landing speedily in Holland. I have not yet received that intelligence, tho’ I hourly expect it.
I am now to inform you of the receipt this day of your dispatch of the 20. of July, enclosing various correspondences, which you will perceive has been unusually delayed. From the importance of its contents, and the necessity of conducting the measure enjoined by it with prudence and delicacy, I have judged that it might not be amiss to pause a short time before I take any steps in it: and to this I have been further induced by a consideration of various circumstances connected with the ground on which Mr. Monroe put our business here previous to his departure, as with that on which by the nature of my present situation I have been so recently placed. In the persuasion that Mr Monroe must indispensably make such stay at Paris as will readily admit of my communications meeting him there, I shall without delay transmit to him a copy of your letter, with a general statement of the facts to which it refers. In addition to the instructions so precisely and forcibly conveyed in it, I may doubtless be greatly aided in the steps to be taken here by his remarks and eventual directions grounded as well on a general view of the subject as on his minute acquaintance with local circumstances. From Lord Harrowby’s communication to him of the 3. of September of the measure of this government relative to Capt. Bradley of the Cambrian and which has been duely transmitted to you, it may be reasonably inferr⟨ed⟩ that the communications of Mr. Merry to his government on that subject were such as discountenanced that officer’s conduct, since his removal from the command of that ship appears to have been the consequence of them⟨.⟩ How far that is to be accepted as a sufficient satisfaction for the various aggressions complained of, it will remain for our government to decide. It may be expected that it will be considered by this as an ample atonement for them, and that a reluctance will consequently be shewn to make any further one. But of this a more correct judgment will be formed in the sequel, when due attention shall be paid to giving you early intelligence of whatever occurs relative to this interesting subject.
You will receive enclosed different letters from our consuls in Spai⟨n⟩ and Portugal stating the endeavours used to trace the fraud practised on the house of Mackenzie and Glennie of this city in the name of Commod⟨ore⟩ Preble, and which has been heretofore communicated to you. From these letters it would appear that these endeavours have been without effect.
In our own affairs here nothing has occurred since Mr. Monroe⟨’s⟩ departure which requires particular notice. The rupture so long expected between G. Britain and Spain appears now to be inevitable, intelligence having been received yesterday of the capture of three Spanish frigates and the destruction of a fourth, laden with treasure by a British squadron dispatched some time past to intercept them, and which met them when about to enter the port of Cadiz. The sentiments here on this measure appears to be various, tho’ from the usual allurements attending a Spanish war, and the Auspicious opening of this⟨,⟩ should the recent act of hostility eventually terminate in war, there is little doubt of its becoming a popular one. I am, Sir, with great respect and esteem, Your very obedient servt.
John Henry Purviance
